Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicants’ arguments, see page 6, line 10 through page 8, line 11, filed 18 February 2021, with respect to claims 11-12 and 14-18 have been fully considered and are persuasive.  The rejection of claims 11-12, 15 and 16 under 35 U.S.C. 103 as being unpatentable over TenHouten et al. (US 2011/0256432) has been withdrawn; the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over TenHouten et al. (US 2011/0256432) as applied to claim 11, respectively, above, and further in view of KR 10-2014-0093123 (hereafter KR ‘123) has been withdrawn; the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over TenHouten et al. (US 2011/0256432) as applied to claims 11 above, and further in view of Cummins et al. (US 20140026652) has been withdrawn; and, the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over TenHouten et al. (US 20110256432) in view of WO 2012096844 (hereafter WO ‘844) and further in view of KR 10-2014-0093123 has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 18 February 2021.
(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 11-12, 15 and 16 under 35 U.S.C. 103 as being unpatentable over TenHouten et al. (US 2011/0256432) has been withdrawn in view of Applicants’ Amendment. 
4.	The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over TenHouten et al. (US 2011/0256432) as applied to claim 11, respectively, above, and further in view of KR 10-2014-0093123 (hereafter KR ‘123) has been withdrawn in view of Applicants’ Amendment. 
5.	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over TenHouten et al. (US 2011/0256432) as applied to claims 11 above, and further in view of Cummins et al. (US 20140026652) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over TenHouten et al. (US 20110256432) in view of WO 2012096844 (hereafter WO ‘844) and further in view of KR 10-2014-0093123 has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
7.	Claims 11-12, 14-15 and 21 are allowable over the prior art references of record.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
Claim 11 has been amended to recite “…wherein the predetermined capacitance difference between the capacitance of the first sensor and the capacitance of the second sensor is ratiometric to a liquid level in the low point area of the battery cell bay” which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 12, 14 and 15 are allowable because of their dependency upon claim 11.

Claim 21 recites “a first moisture sensor mounted to a first one of the cross beams, the first moisture sensor positioned proximate to a low point area of the battery cell bay…a second moisture sensor mounted to the first one of the cross beams and elevated above the first moisture sensor”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729